                                                                                            JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
     Case No.       CV 19-00590 RGK (MAAx)                                   Date    April 3, 2019
     Title          RANDOLPH FITCH v. SHAW INDUSTRIES, INC., et al




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (Not Present)                        Not Reported                              N/A
              Deputy Clerk                        Court Reporter / Recorder                    Tape No.
             Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                       Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Remanding Action to State Court

        On December 3, 2018, Randolph Fitch (“Plaintiff”) filed a class action against Shaw Industries,
Inc. (“Defendant”) for wage and hour violations under the California Labor Code, and other state
statutes.

        On January 25, 2019, Defendant removed the action to federal court alleging CAFA jurisdiction.
Upon review of Defendants’ Notice of Removal, the Court hereby remands the action for lack of subject
matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332(d)(2), district courts shall have original jurisdiction over any civil
action in which (1) any member of the class of plaintiffs is a citizen of a state different from any
defendant; and (2) the matter in controversy exceeds the sum or value of $5,000,000, exclusive of
interest and costs. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

        Defendant calculates the amount in controversy by making significant assumptions that are not
plausible and lack evidentiary support. For example, Defendant assumes that every class member was
“clocked out” every single day during their meal periods and “suffered and/or permitted to work” during
that time, and that none of the class members were ever permitted meal or rest breaks during their
employment.



   CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                         JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
     Case No.      CV 19-00590 RGK (MAAx)                                  Date     April 3, 2019
     Title         RANDOLPH FITCH v. SHAW INDUSTRIES, INC., et al

        The Court cannot base jurisdiction on Defendant’s speculation and conjecture. Lowdermilk v.
United States Bank Nat’l Assoc., 479 F.3d 994, 1002 (2007). Even with the inclusion of attorneys’ fees
and punitive damages, Defendant is no closer to carrying its burden because there is no basis for
estimating the claims that Defendant primarily relies upon to meet the jurisdictional threshold. See id.
Accordingly, Defendant has failed to satisfy its burden that the amount in controversy meets the
jurisdictional requirement.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


       IT IS SO ORDERED.



                                                                                                :

                                                                 Initials of Preparer




   CV-90 (06/04)                       CIVIL MINUTES - GENERAL                                  Page 2 of 2
